Title: To Thomas Jefferson from Albert Gallatin, 9 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     
                        9 Dec 1808
                     
                  
                  The conduct of M. Woolsey collector of Champlain (N.Y.) had apparently been so fair & energetic that I testified to him last summer yr. approbation of his conduct. Members of Congress from N. York & Vermont had thrown general insinuations against him & so had Thomas in his letter to you. I had stated that if any fact Could be pointed out, we would investigate. But the enclosed letter & documents from Govr. Tompkins received last night leave no doubt on my mind that we have been deceived by that apparent zeal, and that Woolsey ought to be immediately removed. If the Senate was not in session I would propose as the shortest & surest way to send a blank commission to Govr. Tompkins on whose friendly disposition & discretion I place a greater reliance than on the two members of Congress (Wilson & Thompson) in whose districts the revenue district of Champlain lies. But the nomination must go before the Senate, previous to the issuing of a commission. Shall we then apply to those members for a recommendation? or wait till we can get an answer from the Governor? I intend at all events to write to him respecting a successor to Burt & others on the Lakes whose cases are less pressing because all the trade there being by water is locked up during winter.
                  The cases of French vessels at Baltimore are those of the Atalanta & Natalie which Gen. Turreau was permitted in August last to purchase & send off for the express purpose of carrying away French sailors. That the permission has been abused & converted into a commercial speculation I think extremely probable although McCulloch had strict instructions respecting tonnage, proportionate number of passengers according to rules of transport service, provisions for passage &a., in conformity with the directions which you transmitted to me when you granted the permission. It seems that one of the vessels sailed only a few days ago & that the other has not sailed; which is an additional ground of suspicion. I have written to McCulloch to stop the vessel & to report all the facts for your decision.
                  I return Mrs. Cruger’s letter, & also Dr. Barnwell’s annual complaint, with a copy of what was written to him last Summer on the subject.
                  Respectfully Your obedt. Sevt.
                  
                     —Albert Gallatin
                     
                  
                  
                     Gen. Smith called & took back L. Taylor’s letter. Jenkins’s letter to Dr. Mitchell corroborating the charges agt Wolsey is also returned
                     
                        
                           [Notes in TJ’s hand:]
                        
                     
                     
                        
                           
                              
                              see my lre of
                               Aug. 
                              12. 08.
                              to Secy. of state propd to tonge
                           
                           
                              
                              
                              
                              
                              and this the last vessel. against the purchase
                           
                           
                              
                              
                              
                              16.
                              2. vessels. proportiond tonnage
                           
                           
                              
                              
                              
                              19
                              proportion tonnage
                           
                           
                              
                              
                              Sep.
                              13.
                              agt the purchase
                           
                           
                              
                              do. of
                              Aug.
                              19.
                              To Secy. of Treasy. the tonnage to be
                           
                           
                              
                              
                              
                              
                              proportd. Turreau talks of 1500 sailors, deserters
                           
                        
                     
                  
                  
               